DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on April 6, 2021 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. 

Status of the Claims
	Claims 16-33 are pending. Claims 1-15, 34, and 35 are cancelled. Claims 22-33 are withdrawn. Claims 16-21 are under consideration in this action

Election/Restrictions
Applicant's election with traverse of Group I (claims 16-21, 34, and 35) in the reply filed on March 25, 2019 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (Zhou) (US 6,632,444 B1; of record) and Taniguchi et al. (Taniguchi) (US 2004/0152912 A1; of record).
Applicant claims a composition for improving abiotic stress tolerance in plants comprising at least one hydroxycinnamic acid derivative oligomer, wherein said composition comprises from about 0.01% to about 0.5% of hydroxycinnamic acid derivative monomer, expressed in percent relative to the total hydroxycinnamic acid derivative oligomers of the composition, and wherein said composition comprises at least 75% of hydroxycinnamic acid derivative dimer, expressed in percent relative to the total hydroxycinnamic acid derivative oligomers of the composition.

Note: The rejection set forth herein below has been modified in light of the claim amendments.

Zhou discloses cosmetic compositions containing ferulic acid in an aqueous phase. The compositions are aesthetically pleasing, have improved storage stability, and attain dissolution of ferulic acid upon application to the skin. The cosmetic composition comprises from about 10 to about 100% of about 0.01 to about 10% of ferulic acid. The composition further comprises a non-volatile polyol to act as a solvent for ferulic acid. The amount of polyol in the composition ranges from 1 to 90% of the composition to obtain optimum aesthetic quality and ferulic acid stability and solubility (abstract; col.1, ln. 9-10, 34-45; col.2, ln. 3-10), 45-49).
The preferred compositions are oil-in-water emulsions, or single-phase aqueous compositions. For oil-in-water emulsions, the oil-in-water emulsions contain from 40-99% of an aqueous phase (col.3, ln. 2-5, 32-34).
The cosmetic composition may further include a water-soluble thickener, such as pectin (col.3, ln.65 to col.4, ln.3; col.5, ln. 20-27).
The composition further preferably includes sunscreens (col.4, ln.64 to col.5, ln.8). Powders and other adjunct minor components may also be incorporated into the cosmetic composition (col.5, ln. 9-20).
The composition is intended primarily as a product for topical application to human skin, especially as an agent for skin a lightening and conditioning, moisturizing and smoothening the skin, and preventing or reducing the appearance of lined, wrinkled, or aged skin (col.5, ln.34-38).

Zhou does not appear to explicitly disclose the inclusion of a hydroxycinnamic acid derivative dimer as required by the instant claim 16. Taniguchi is relied upon for the disclosure. The teachings of Taniguchi are set forth herein below.

Taniguchi discloses a ferulic acid derivative represented by the following general formula (1): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(para.0010). Both R1 and R2 may be hydrogen (para.0011; Taniguchi claim 1), thus reading on a ferulic acid dimer. The ferulic acid derivative is 
The ferulic acid derivative shows excellent absorption for ultraviolet light in both the A-region and the B-region (para.0042). 
The content of the ferulic acid derivative in cosmetics is not particularly limited as long as the ultraviolet light absorption by the ferulic acid derivative is exhibited. The content of the ferulic acid derivative in cosmetics is preferably from 0.1 to 15% by weight (para.0048). 
The cosmetics may additionally include various cosmetic components ordinarily used as the base material or additives in cosmetics (para.0047).
The form of the cosmetic is not particularly limited. The form includes, for example, liquid, milky lotion, gel, paste, cream, and the like. Taniguchi exemplifies a sun-care cream in the form of an emulsion. Taniguchi also exemplifies a liquid foundation in the form of an aqueous composition (para.0049, 0092-0094, 0101-0103). The application of the cosmetic is not particularly limited. The cosmetic can be suitably used as sun oil, sun-care cream, sunscreen lotion, hair spray, liquid foundation, anti-wrinkle essence, eau de cologne, after-shaving lotion, and the like (para.0049). 

As discussed above, Zhou discloses that their cosmetic composition preferably includes sunscreens. Among the disclosed examples of suitable sunscreens include UV absorbers, such as octyl methoxycinnamate and oxybenzone (Zhou, col.5, lines 1-2). In light of Taniguchi’s disclosure of their ferulic acid derivative as UV light absorbers in cosmetics, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Zhou with the teachings of Taniguchi, and further include Taniguchi’s ferulic acid derivatives (reading on the instantly claimed ferulic acid dimer) into Zhou’s cosmetic compositions in an amount ranging from 0.1-15% by weight of the cosmetic. One of ordinary skill in the art would have been motivated to do so as Zhou’s ferulic acid dimer shows excellent absorption for both UV-A and UV-B, 
With regards to the amounts recited in the instant claim 16, as discussed above, Zhou’s compositions, which may be a single-phase aqueous composition (i.e. cosmetic composition comprising 100% aqueous phase), wherein the aqueous phase comprises from about 0.01 to about 10% of ferulic acid. Thus, in the case that the cosmetic composition of the combined teachings of Zhou and Taniguchi discussed above is a single-phase aqueous composition, wherein the aqueous phase comprises about 0.01% of ferulic acid, and the cosmetic comprises 10% of Taniguchi’s ferulic acid dimer, the cosmetic composition would comprise: 
0.1% of ferulic acid (hydroxycinnamic acid derivative monomer), expressed in percent relative to the total hydroxycinnamic acid derivative oligomers in the composition (Taniguchi’s ferulic acid dimer) 1, and 
100% of ferulic acid dimer (hydroxycinnamic acid derivative dimer), expressed in percent relative to the total hydroxycinnamic acid derivative oligomers in the composition (Taniguchi’s ferulic acid dimer) 2. 
It is noted that the instant Specification defines “oligomer” as dimers, trimers, tetramers, or more, i.e. composed of two, three, four, or more monomers (Spec., pg.6, ln. 24-27). Thus, the only oligomeric structure in the cosmetic composition of the combined teachings of Zhou and Taniguchi is Taniguchi’s ferulic acid dimer of formula (1).
With regards to the amounts and ranges disclosed by the prior art references, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Note: MPEP 2111.02 [R-3]. In the instant case, there appears to be no structural difference between the claimed composition and the composition of the combined teachings of the cited prior art references discussed above. Thus, absent evidence to the contrary, the prior art structure is capable of performing the claimed intended use.		
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Response to Arguments
Applicant's arguments filed April 6, 2021 have been fully considered but they are not persuasive.
(1) Applicant argues that the Office Action fails to make a prima facie case of obviousness as the Office Action fails to establish that either Zhou or Taniguchi are analogous art. Applicant argues that the claimed invention relates to a bioactive composition for improving stress tolerance of plants, as stated in the title and background of the instant specification, whereas Zhou and Taniguchi are directed to cosmetics, which are non-analogous art to the claimed invention.

With regards to Applicant’s argument (1), the traversal argument is not found persuasive. The recitation in the preamble of claim 16, a composition “for improving abiotic stress tolerance in plants” is a recitation of the intended use of the composition. The patentability of the composition is determined by its structure. A recitation of the intended use of the claimed invention, improving abiotic stress tolerance in plants in the instant application, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Note: MPEP 2111.02. In the note MPEP 2111.02(II): If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997).
Furthermore, it is noted that the cited Zhou and Taniguchi references are both analogous art to the claimed composition in that they are all directed to bioactive compositions (i.e. compositions having an effect on a living organism) comprising hydroxycinnamic acid derivatives (i.e. ferulic acid and ferulic acid dimer). In the case of Zhou and Taniguchi, both are directed to bioactive compositions in that both are compositions that have an effect on human skin (e.g., lighten, condition, moisturizing, and smoothen the skin, prevent or reduce the appearance of lined, wrinkled, or aged skin, and providing protection from the sun).

Conclusion
Claims 16-21 are rejected. No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA A SHIN/Primary Examiner, Art Unit 1616                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 (0.01% ferulic acid / 10% ferulic acid dimer (total ferulic acid oligomer)) ×100%
        2 (10% ferulic acid / 10% ferulic acid dimer (total ferulic acid oligomer)) ×100%